                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                             CHATTANOOGA DISTRICT

MICHIGAN MOTOR TECHNOLOGIES LLC

               Plaintiff,                                No. [______________]
       v.

VOLKSWAGEN AKTIENGESELLSCHAFT                        JURY TRIAL DEMANDED
and VOLKSWAGEN GROUP OF AMERICA,
INC.,

               Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Michigan Motor Technologies LLC (“MMT” or “Plaintiff”), for its Amended Complaint

against Defendants Volkswagen Aktiengesellschaft (“VWAG” or “Defendant”) and Volkswagen

Group of America, Inc. (“VWGOA” or “Defendant”) (collectively “Defendants”), alleges the

following:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                       THE PARTIES

       2.      Plaintiff is a Limited Liability Company organized under the laws of the State of

Michigan with a place of business at 2360 Orchard Lake Road, Suite 100, Sylvan Lake,

Michigan 48320.

       3.      Upon information and belief, Volkswagen Aktiengesellschaft is a Corporation

organized and existing under the laws of Germany, with its principal place of business at

Berliner Ring 2, 38440 Wolfsburg, Germany.




     Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 1 of 89 PageID #: 1
       4.     VWAG is a multinational corporation which designs, manufactures, and sells

vehicles spanning twelve brands: Volkswagen Passenger Cars, Volkswagen Commercial

Vehicles, Audi, Porsche, Bentley, Bugatti, Lamborghini, Ducati, Scania, Man, Seat, and Skoda.

Upon information and belief, VWAG exercises control over the production plant at 8001

Volkswagen Drive, Chattanooga, TN 37416 where it is the sole supplier and service provider for

VWGOA.

       5.     Upon information and belief, Volkswagen Group of America, Inc. is a

Corporation organized and existing under the laws of the State of New Jersey and a wholly

owned subsidiary of Volkswagen Aktiengesellschaft. Volkswagen Group of America, Inc. has

its principal place of business at 2200 Ferdinand Porsche Dr., Herndon, VA 20171.

       6.     On information and belief, Defendant VWGOA has a place of business at 8001

Volkswagen Drive, Chattanooga, TN 37416, where Defendants manufacture their products.

       7.     Defendant VWAG exercises control over Defendant VWGOA, its wholly-owned

subsidiary, with a unity of interest and ownership such that VWGOA is a mere instrumentality of

its parent Volkswagen AG, including through the following actions:

              a.     VWAG is the parent company of the Volkswagen Group, which controls

                     various subsidiaries and organizations, including VWGOA. (Exhibit 1,

                     VW 2019 Annual Report at 57.)

              b.     VWAG develops vehicles and components for the Group’s brands. (Ex. 1

                     at 57.)

              c.     VWAG’s Board of Management is the ultimate body responsible for

                     managing the Group.      The Supervisory Board appoints, monitors and




                                     2
    Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 2 of 89 PageID #: 2
             advises the Board of Management; it is consulted directly on decisions

             that are of fundamental significance for the Company. (Ex. 1 at 57.)

       d.    Each brand in the Volkswagen Group is managed by a brand board of

             management. (Ex. 1 at 58.) The board adheres to the Group targets and

             requirements laid down by the Board of Management of Volkswagen AG.

             (Id.)   The Supervisory Board advises and monitors the Board of

             Management with regard to the management of the Company and is

             directly involved in decisions of fundamental importance to the Company.

             (Id. at 57-58.)

       e.    There is no differentiation between VWAG and its subsidiaries in its

             financial reporting to its shareholders (Ex. 1 at 195-202); its performance

             goals (Id. at 51-54); its sales and distribution figures (Id. at 195); or its

             global compliance initiatives. (Id. at 65.)

       f.    Volkswagen Group has a global compliance organization which comprises

             divisional and regional compliance offices. (Ex. 1 at 65.) It supports and

             advises the respective Group and brand companies with an effective, risk-

             based, Group-wide compliance management system, helping them to

             conduct their business activities in accordance with the rules and to

             consistently

       g.    adhere to relevant laws and internal regulations. (Ex. 1 at p. 65.)

       h.    VWAG sells its USA Warranty and Maintenance to consumers, thereby

             purposefully contracting with citizens in this jurisdiction.     (Exhibit 2,

             VWAG USA Warranty and Maintenance at 2.)




                                 3
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 3 of 89 PageID #: 3
                                 JURISDICTION AND VENUE

        8.       This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

        9.       This court has subject matter jurisdiction under 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patent Law).

        10.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b).          On

information and belief, Defendants have committed acts of infringement in this District and have

regular and established places of business within this District.

        11.      Defendants’ unlawful infringement of MMT’s patents was committed in this

jurisdiction. Defendants manufacture and sell the Accused Instrumentalities from and within this

jurisdiction and engage in related business transactions thereby purposefully availing themselves

of the laws of the State of Tennessee and this jurisdiction. As such, Defendants are subject to

this Court’s general and specific personal jurisdiction.

        12.      Defendants have sufficient minimum contacts within the State of Tennessee and

this District, pursuant to due process and/or the Tennessee Long Arm Statute. Defendants

purposefully availed themselves of the privileges of conducting business in the State of

Tennessee and in this District because Defendants regularly conduct and solicit business within

the State of Tennessee and within this District and because Plaintiff’s causes of action arise

directly from Defendants’ business contacts and other activities in the State of Tennessee and

this District.

                                       PATENTS IN SUIT

        13.      Plaintiff is the owner by assignment of a portfolio of patents, including the four

patents described in detail in the counts below (collectively “the Asserted Patents”).




                                      4
     Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 4 of 89 PageID #: 4
        14.    U.S. Patent Nos. 6,581,574 (“the ʼ574 patent”), 6,609,497 (“the ʼ497 patent”),

6,557,540 (“the ʼ540 patent”), and 6,736,122 (“the ʼ122 patents”) were assigned to Plaintiff,

MMT on August 28, 2017.

        15.    MMT is the rightful owner of the Asserted Patents and hold the entire right, title

and interest in the Asserted Patents.

        16.    MMT brought suit against Defendants on February 19, 2019 in the United States

District Court for the Eastern District of Michigan (“the Michigan Litigation”). The Asserted

Patents were included in this original complaint.

        17.    On September 27, 2019, Defendants moved to limit the number of patents MMT

could assert in the Michigan Litigation to 10. On December 12, 2019 the court in the Michigan

Litigation granted in part Defendants motion to limit the number of patents and ordered MMT to

file a second amended complaint.

        18.    The Asserted Patents were not included in the MMT’s second amended complaint

filed in the Michigan Litigation.

        19.    Between July 2, 2019 through May 12, 2020, Defendants filed Inter Partes

Review (“IPR”) petitions for each of the patents originally asserted against Defendants in the

Michigan Litigation notwithstanding that some of the patents were no longer part of the

Michigan Litigation by virtue of the second amended complaint.

        20.    Defendants requested institution of an IPR for the ʼ547 patent on or about July 2,

2019.

        21.    On January 21, 2020, the Patent Trial and Appeal Board refused to institute an

IPR for the ʼ547 patent.




                                      5
     Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 5 of 89 PageID #: 5
       22.     Defendants requested institution of an IPR for the ʼ497 patent on or about

November 27, 2019.

       23.     On May 26, 2020, the Patent Trial and Appeal Board refused to institute an IPR

for the ʼ497 patent.

       24.     Defendants requested institution of an IPR for the ʼ540 patent on or about

November 25, 2019.

       25.     On June 5, 2020, the Patent Trial and Appeal Board refused to institute an IPR for

the ʼ540 patent.

       26.     Defendants requested institution of an IPR for the ʼ122 patent on or about

December 20, 2019.

       27.     On July 6, 2020, the Patent Trial and Appeal Board refused to institute an IPR for

the ʼ122 patent.

       28.     Thus, the Patent Trial and Appeal Board denied instituting IPRs for all of the

Asserted Patents.

       29.     On information and belief, the previous owner of the Asserted Patents sent a letter

to Defendants describing the Accused Patents and seeking a license from Defendants for the

Asserted Patents (“the Previous License Offer Letter”).

       30.     This letter was sent prior to August 28, 2017, the date MMT acquired the

Asserted Patents.

       31.     Defendants refused to take a license with the previous owner of the Asserted

Patents.

       32.     Defendants’ attorneys in the Michigan Litigation confirmed that Defendants had

received the Previous License Offer Letter in discussions with MMT’s attorneys.




                                      6
     Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 6 of 89 PageID #: 6
       33.     Based on comments from Defendants’ attorneys on multiple occasions, it is clear

that their instructions have been to litigate in such a manner as to cause delay and increase costs.

       34.     Thus, Defendants have been aware of the Asserted Patents since they were made

aware of the Asserted Patents prior to August 28, 2017 by the previous owners, but at least as

late as February 19, 2010 when MMT filed the complaint in the Michigan Litigation asserted the

Asserted Patents.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,581,574

       35.     The allegations set forth in the foregoing paragraphs 1 through 34 are

incorporated into this first Claim for Relief.

       36.     On June 24, 2014 the ’574 patent entitled “Method for Controlling Fuel Rail

Pressure,” was duly and legally issued by the United States Patent and Trademark Office. A true

and correct copy of the ’574 patent is attached as Exhibit 3.

       37.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’574

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       38.     Defendants were made aware of the ʼ574 patent prior to August 28, 2017 when it

received the Previous License Offer Letter, and as late as February 19, 2019 when MMT filed its

complaint in the Michigan Litigation.

       39.     Upon information and belief, Defendants have and continue to directly infringed

at least claims 1 and 7 of the ’574 patent by making, using, selling, importing and/or providing

and causing to be used the 2015-2018 Jetta (1.4L) or other vehicles having incorporated the DTI

engine (“the ’574 patent Accused Instrumentalities”).

       40.     In particular, claim 1 of the ’574 patent recites a method of controlling the fuel

pressure within a fuel delivery system having a fuel pump which delivers fuel to a fuel rail of an


                                      7
     Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 7 of 89 PageID #: 7
internal combustion engine comprising: providing a set-point fuel pressure; providing the

estimated average fuel flow through the system; generating a feed forward control signal based

upon the set-point fuel pressure and the average fuel flow; measuring the fuel rail pressure with a

fuel pressure sensor; filtering the output of the fuel pressure sensor to filter out pulses due to the

opening and closing of the fuel injectors; comparing the fuel rail pressure to the set-point fuel

pressure and generating an error signal based upon the difference between the fuel rail pressure

and the set-point fuel pressure; and modifying the feed forward control signal based upon the

error signal thereby generating a motor controller signal and sending the motor control signal to

the fuel pump motor.

       41.     On information and belief, the ’574 patent Accused Instrumentalities infringe

claim 1 of the ’574 patent. The ’574 patent Accused Instrumentalities practice a method of

controlling (Figure 1) the fuel pressure within a fuel delivery system having a fuel pump which

delivers fuel to a fuel rail of an internal combustion engine (Figure 1) comprising: providing a

set-point fuel pressure (Figure 1); providing the estimated average fuel flow through the system

(Figure 2); generating a feed forward control signal based upon the set-point fuel pressure and

the average fuel flow (Figure 3); measuring the fuel rail pressure with a fuel pressure sensor

(Figure 4); filtering the output of the fuel pressure sensor to filter out pulses due to the opening

and closing of the fuel injectors (Figure 5); comparing the fuel rail pressure to the set-point fuel

pressure and generating an error signal based upon the difference between the fuel rail pressure

and the set-point fuel pressure (Figure 6); and modifying the feed forward control signal based

upon the error signal thereby generating a motor controller signal and sending the motor control

signal to the fuel pump motor (Figure 7).




                                      8
     Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 8 of 89 PageID #: 8
For example, the 1.4LTSI engine is an internal combustion engine.

As demonstrated in the exemplary images above (9) and below, the ’574 patent Accused
Instrumentalities comprise an Engine Control Module (ECM; 9; J623) and Powertrain CAN bus
(B383, B390) which practice a method of controlling the fuel delivery system in conjunction
with a fuel rail pressure sensor (1).




                                     9
    Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 9 of 89 PageID #: 9
                                  10
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 10 of 89 PageID #: 10
The Fuel Pressure regulator valve (8; N276) controls the pressure of the fuel flow directly into
the fuel rail and therefore, to the fuel injectors in accordance with the ECM signal based on
engine conditions.




Source: ALLDATA Pro




                                     11
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 11 of 89 PageID #: 11
                                  12
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 12 of 89 PageID #: 12
The ’574 patent Accused Instrumentalities comprise a Fuel delivery unit (6; GX1) and Fuel
Pump Control Module (7; J538), which controls a fuel pump delivering fuel to a High-Pressure
Fuel Pump, connected to a fuel rail of an internal combustion engine.




                                     13
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 13 of 89 PageID #: 13
Source: ALLDATA Pro

http://212.62.78.144/iwire/i-wire_data.html?eslpUrl=MEX5R0106099

For example, the fuel pump (13) shown below, delivers fuel to a fuel rail (shown below) of a fuel
delivery system.




                                     14
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 14 of 89 PageID #: 14
https://www.worldoemparts.com/world-vw-parts/oem-parts/volkswagen-fuel-pump-assembly-
seal-1j0919133b/?c=YT12b2xrc3dhZ2Vu




                                     15
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 15 of 89 PageID #: 15
Jetta 2011 ➤ , Jetta 2015 ➤ 4-Cylinder Direct Injection (1.4L Engine, 4V, EA 211,
Turbocharger, Hybrid) - Edition 12.2017

Upon information and belief, the fuel (rail) pressure sensor (1), shown immediately above,
measures the fuel pressure in the delivery pipe. The fuel (rail) pressure sensor converts the
pressure to a voltage signal. The ECM (J623 shown above) uses this signal to control the correct
fuel rail pressure and adjusts the fuel pressure regulator valve (8; N276), shown above, if the
target or set-point fuel pressure calculated by the ECM and the actual pressure measured by the
rail pressure sensor are different (the difference being used to derive an error signal which is
used for controlling the fuel pump motor.



                                     16
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 16 of 89 PageID #: 16
Figure 1

The average fuel flow is calculated by the ECM and based upon injector pulse width and fuel
pressure of the fuel rail (2) shown above.




Figure 2




                                     17
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 17 of 89 PageID #: 17
Upon information and belief, the ’574 patent Accused Instrumentalities generate a feed forward
control signal via the ECM (J623) based upon the set-point fuel pressure (target pressure) and the
average fuel flow (embodied in the average efficiency curve of fuel consumption). The feed
forward signal is generated by the ECM/PCM software.

Figure 3

The ’574 patent Accused Instrumentalities practice a method of measuring the fuel rail pressure
with a fuel rail pressure sensor pictured below (1).




                                     18
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 18 of 89 PageID #: 18
Figure 4

Upon information and belief, the ECM (J623) filters the output of the fuel rail pressure sensor (1
above); thereby it also filters out the pulses detected from the fuel rail pressure sensor to thereby
filter the output of the fuel rail pressure sensor (1) in such a manner as to filter out pulses due to
the opening and closing of the fuel injectors.




                                     19
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 19 of 89 PageID #: 19
The raw output from the fuel pressure regulator valve (N276 (below)) reflects the pressure pulses
of the fuel injectors, which are filtered by the ECM.

The ECM compares the fuel rail (actual) pressure to the set-point (target) fuel pressure and
generates an error signal (Fault Code) P119A/004506 - Fuel Pressure Sensor (G247):
Malfunction based upon the difference between the fuel rail pressure sensor output and the set-
point fuel pressure calculated by the ECM.

Possible Causes
    Faulty Fuel Pressure Sensor (G247)

      Wiring and/or Connector(s) from/to Fuel Pressure Sensor (G247)
      Faulty HPFP
      Faulty (leaking) fuel injector
http://wiki.ross-tech.com/wiki/index.php/P119A/004506

http://wiki.ross-tech.com/wiki/index.php/P119A/004506




                                     20
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 20 of 89 PageID #: 20
Figure 5


Possible Causes
    Faulty Fuel Pressure Sensor (G247)

      Wiring and/or Connector(s) from/to Fuel Pressure Sensor (G247)
      Faulty HPFP
      Faulty (leaking) fuel injector
http://wiki.ross-tech.com/wiki/index.php/P119A/004506




                                     21
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 21 of 89 PageID #: 21
http://wiki.ross-tech.com/wiki/index.php/P119A/004506

Figure 6


As demonstrated in the exemplary images below, the ’574 patent Accused Instrumentalities
modify a feed forward control signal via the ECM (J623) and /or CAN Bus when the fuel (rail)
pressure sensor (G247) detects a fuel pressure different from the set-point fuel pressure and


                                     22
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 22 of 89 PageID #: 22
communicates that difference (error signal) to the ECM which in turn generates a control signal
based upon that error signal to the fuel pump motor.




The fuel (rail) pressure sensor (2) installed on the fuel cylinder (fuel rail) and the fuel pressure
regulator valve (N276) deliver the modified feed forward control signal based upon the error
signal (received from the ECM (J623)) thereby generating a motor controller signal and sending
the motor control signal to the fuel pump motor controlled by the fuel pump motor control
module (J538). This is accomplished via the fuel delivery unit (GX1) with the fuel pump control
module (J538) controlling the fuel pump (G5).




                                     23
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 23 of 89 PageID #: 23
                                  24
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 24 of 89 PageID #: 24
Based upon the totality of the foregoing evidence, and based further upon information and belief,
the ’574 patent Accused Instrumentalities practice “a method of controlling the fuel pressure
within a fuel delivery system having a fuel pump which delivers fuel to a fuel rail of an internal
combustion engine comprising: providing a set-point fuel pressure; providing the estimated
average fuel flow through the system; generating a feed forward control signal based upon the
set-point fuel pressure and the average fuel flow; measuring the fuel rail pressure with a fuel
pressure sensor; filtering the output of the fuel pressure sensor to filter out pulses due to the
opening and closing of the fuel injectors; comparing the fuel rail pressure to the set-point fuel
pressure and generating an error signal based upon the difference between the fuel rail pressure
and the set-point fuel pressure; and modifying the feed forward control signal based upon the
error signal thereby generating a motor controller signal and sending the motor control signal to
the fuel pump motor.”
Figure 7
       42.     Claim 7 of the ’574 patent recites a fuel delivery system comprising: a fuel rail

adapted to deliver fuel to fuel injectors of an automotive vehicle, a fuel pump adapted to deliver

fuel to said fuel rail, a fuel pressure sensor adapted to measure the fuel rail pressure, a low-pass

filter adapted to filter the output of said fuel pressure sensor to filter out pulses due to the


                                     25
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 25 of 89 PageID #: 25
opening and closing of the fuel injectors, and a fuel pump motor controller having: a feed

forward controller adapted to provide a feed forward signal having fuel pump motor control

parameters based upon a set-point fuel pressure and the average fuel flow through said system; a

first summing junction adapted to compare the fuel rail pressure to the set-point fuel pressure and

to generate an error value based upon the difference between the fuel rail pressure and the set-

point fuel pressure; a feed back controller adapted to receive the error value and to generate a

feed back control signal; a second summing junction adapted to receive the feed back control

signal from said feed back controller and the feed forward control signal from the feed forward

controller and to modify the fuel pump motor control parameters of the feed forward control

signal based upon the feed back control signal to generate a motor controller signal; and a fuel

pump motor controller driver adapted to receive the motor controller signal and to control the

speed of said fuel pump based upon the motor controller signal.

       43.     On information and belief, the ’574 patent Accused Instrumentalities infringe

claim 7 of the ’574 patent. The ’574 patent Accused Instrumentalities comprise a fuel delivery

system (Figure 8) comprising: a fuel rail adapted to deliver fuel to fuel injectors of an

automotive vehicle (Figure 9), a fuel pump adapted to deliver fuel to said fuel rail, a fuel

pressure sensor adapted to measure the fuel rail pressure (Figures 10-11), a low-pass filter

adapted to filter the output of said fuel pressure sensor to filter out pulses due to the opening and

closing of the fuel injectors (Figure 12), and a fuel pump motor controller (Figure 13) having: a

feed forward controller adapted to provide a feed forward signal having fuel pump motor control

parameters based upon a set-point fuel pressure and the average fuel flow through said system

(Figure 14); a first summing junction adapted to compare the fuel rail pressure to the set-point

fuel pressure and to generate an error value based upon the difference between the fuel rail




                                     26
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 26 of 89 PageID #: 26
pressure and the set-point fuel pressure (Figure 15); a feed back controller adapted to receive the

error value and to generate a feed back control signal (Figure 16); a second summing junction

adapted to receive the feed back control signal from said feed back controller and the feed

forward control signal from the feed forward controller and to modify the fuel pump motor

control parameters of the feed forward control signal based upon the feed back control signal to

generate a motor controller signal (Figure 17); and a fuel pump motor controller driver adapted

to receive the motor controller signal and to control the speed of said fuel pump based upon the

motor controller signal (Figure 18).

The ’574 patent Accused Instrumentalities comprise a fuel delivery system.




Figure 8




                                     27
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 27 of 89 PageID #: 27
The ’574 patent Accused Instrumentalities comprise a fuel delivery pipe (rail) adapted to deliver
fuel to fuel injectors (8) of an automotive vehicle. See below.




Figure 9

The ’574 patent Accused Instrumentalities comprise a fuel pump (8) adapted to deliver fuel to
said fuel rail (2). See below.




                                     28
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 28 of 89 PageID #: 28
Figure 10

The ’574 patent Accused Instrumentalities comprise a fuel pressure sensor (1; G247) adapted to
measure the fuel rail pressure. See below.




                                     29
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 29 of 89 PageID #: 29
Figure 11




                                     30
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 30 of 89 PageID #: 30
The ’574 patent Accused Instrumentalities comprise a low-pass filter adapted to filter the output
of said fuel pressure sensor to filter out pulses due to the opening and closing of the fuel
injectors.

Upon information and belief, the ECM (J623) filters the output of the fuel rail pressure sensor (1
below); thereby it also filters out the pulses detected from the fuel rail pressure sensor to thereby
filter the output of the fuel rail pressure sensor (1) in such a manner as to filter out pulses due to
the opening and closing of the fuel injectors.




Figure 12

The ’574 patent Accused Instrumentalities comprise a fuel pump motor controller (J538). See
below.




                                     31
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 31 of 89 PageID #: 31
Figure 13

The ’574 patent Accused Instrumentalities comprise a feed forward controller adapted to provide
a feed forward signal having fuel pump motor control parameters based upon a set-point fuel
pressure and the average fuel flow through said system.

For example, the Engine Control Module (J623) and Fuel pump control module (J538) are feed
forward controllers adapted to provide a feed forward signal having fuel pump motor control
parameters based upon a set-point fuel pressure and the aver fuel flow through said system. See
below.

For example, the Fuel gauge sending unit (14) shown immediately below, sends fuel data to the
ECM, which calculates the estimated average fuel flow through the system.




                                     32
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 32 of 89 PageID #: 32
                                  33
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 33 of 89 PageID #: 33
                                  34
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 34 of 89 PageID #: 34
Figure 14

The ’574 patent Accused Instrumentalities comprise a first summing junction adapted to
compare the fuel rail pressure to the set-point fuel pressure and to generate an error value based
upon the difference between the fuel rail pressure and the set-point fuel pressure.

As shown immediately below, the fuel (rail) pressure sensor (1) generates a signal corresponding
to the fuel rail pressure. The fuel rail pressure generated by the fuel (rail) pressure sensor is
compared to the set point fuel (rail) pressure (calculated and generated by the ECM). When the
fuel rail pressure and the set-point fuel pressure differ, an error value is generated based upon the
difference.




                                     35
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 35 of 89 PageID #: 35
Figure 15


The ’574 patent Accused Instrumentalities comprise a feed back controller adapted to receive the
error value and to generate a feed back control signal.

For example, the ECM (J623) is a feed back controller) adapted to receive the error value and
generate a feed back control signal.




                                     36
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 36 of 89 PageID #: 36
Figure 16

The ’574 patent Accused Instrumentalities comprise a second summing junction adapted to
receive the feed back control signal from said feed back controller and the feed forward control
signal from the feed forward controller and to modify the fuel pump motor control parameters of
the feed forward control signal based upon the feed back control signal to generate a motor
controller signal.

For example, the ECM (J623) shown below is a feed back controller and a feed forward
controller.




                                     37
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 37 of 89 PageID #: 37
For example, as shown below, the fuel pump control module (J538) is a feed forward controller
and a feed back controller which modifies the fuel pump motor control parameters of the feed
forward control signal based upon the feed back control signal to generate a motor controller
signal.




                                     38
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 38 of 89 PageID #: 38
The fuel (rail) pressure sensor (2) installed on the fuel cylinder (fuel rail) and the fuel pressure
regulator valve (N276) deliver the modified feed forward control signal based upon the error
signal (received from the ECM (J623)) thereby generating a motor controller signal and sending
the motor control signal to the fuel pump motor controlled by the fuel pump motor control
module (J538). This is accomplished via the fuel delivery unit (GX1) with the fuel pump (G6)
with the fuel pump control module (J538).

Figure 17


he ’574 patent Accused Instrumentalities comprise a fuel pump motor controller driver adapted
to receive the motor controller signal and to control the speed of said fuel pump based upon the
motor controller signal.

For example, the fuel pump motor controller (J538) (shown below) driver is adapted to receive
the motor controller signal (from the ECM (J623) shown above) and to control the speed of said
fuel pump based on the motor control signal.




                                     39
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 39 of 89 PageID #: 39
Based upon the totality of the foregoing evidence, and based further upon information and belief,
the ’574 patent Accused Instrumentalities include a fuel delivery system comprising: a fuel rail
adapted to deliver fuel to fuel injectors of an automotive vehicle, a fuel pump adapted to deliver
fuel to said fuel rail, a fuel pressure sensor adapted to measure the fuel rail pressure, a low-pass
filter adapted to filter the output of said fuel pressure sensor to filter out pulses due to the
opening and closing of the fuel injectors, and a fuel pump motor controller having: a feed
forward controller adapted to provide a feed forward signal having fuel pump motor control
parameters based upon a set-point fuel pressure and the average fuel flow through said system; a
first summing junction adapted to compare the fuel rail pressure to the set-point fuel pressure and
to generate an error value based upon the difference between the fuel rail pressure and the set-
point fuel pressure; a feed back controller adapted to receive the error value and to generate a
feed back control signal; a second summing junction adapted to receive the feed back control
signal from said feed back controller and the feed forward control signal from the feed forward
controller and to modify the fuel pump motor control parameters of the feed forward control
signal based upon the feed back control signal to generate a motor controller signal; and a fuel
pump motor controller driver adapted to receive the motor controller signal and to control the
speed of said fuel pump based upon the motor controller signal.
Figure 18




                                     40
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 40 of 89 PageID #: 40
       44.     Upon information and belief, the ’574 patent Accused Instrumentalities are used,

marketed, provided to, and/or used by or for the Defendants’ partners, clients and/or customers

across the country and in this District.

       45.     The ʼ574 patent is necessary for the ’574 patent Accused Instrumentalities to

perform their assigned function.

       46.     Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 1 and 7 of the ʼ574 patent under 35 U.S.C. § 271(b) by, among

other things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendants’ partners, clients and/or customers whose use

of the ’574 patent Accused Instrumentalities constitutes direct infringement of at least one claim

of the ʼ574 patent.

       47.     In particular, the Defendants’ actions that aid and abet others such as its partners,

clients and/or customers to infringe include advertising and distributing the’574 patent Accused

Instrumentalities and providing instruction materials, training and services regarding the ’574

patent Accused Instrumentalities.

       48.     Any party, including Defendants’ partners, clients and/or customers using the

’574 patent Accused Instrumentalities necessarily infringes the ʼ574 patent because the invention

of the ʼ574 patent is required for the ’574 patent Accused Instrumentalities to work. Defendants

advertisements induce others to infringe the ʼ574 patent. Defendants have knowingly induced

infringement since at least receipt of the Previous License Offer Letter prior to August 28, 2017.

       49.     Upon information and belief, the Defendants are liable as a contributory infringer

of the ʼ574 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States the ’574 patent Accused Instrumentalities that infringe the patented methods, to be




                                     41
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 41 of 89 PageID #: 41
especially made or adapted for use in an infringement of the ʼ574 patent. Each of the Accused

Instrumentality is a material component for use in practicing the ʼ574 patent and is specifically

made and are not a staple article of commerce suitable for substantial non-infringing use.

       50.     Plaintiff has been harmed by Defendants’ infringing activities.

              COUNT II – INFRINGEMENT OF U.S. PATENT NO. 6,609,497

       51.     The allegations set forth in the foregoing paragraphs 1 through 50 are

incorporated into this Second Claim for Relief.

       52.      On August 26, 2003 the ’497 patent entitled “Method for Determining MBT

Timing in an Internal Combustion Engine,” was duly and legally issued by the United States

Patent and Trademark Office. A true and correct copy of the ’497 patent is attached as Exhibit 4.

       53.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’497

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       54.     Defendants were made aware of the ʼ574 patent prior to August 28, 2017 when it

received the Previous License Offer Letter, and as late as February 19, 2019 when MMT filed its

complaint in the Michigan Litigation.

       55.     Upon information and belief, Defendants have directly infringed at least claim 1

of the ’497 patent by making, using, selling, importing and/or providing and causing to be used

the 2012-2018 Tiguan, 2012-2018 Audi A3, 2012-2018 Audi A4, 2012-2018 Audi A5, 2012-

2018 Audi A6, 2016-2018 Audi TT, 2015-2018 Audi S3, 2015-2018 VW Golf, 2012-2018 VW

Golf GTI, 2015-2018 VW Golf R, 2015-2018 Golf Sportwagon, 2013-2018 Jetta GLI, 2014-

2018 VW Jetta Sedan, 2014-2018 VW Passat, 2012-2017 WV CC, 2012-2018 VW Beetle, 2018

VW Atlas, 2015- 2018 Audi Q3, 2012-2018 Audi Q5, and 2017-2018 Porsche Macan with the

EA888 engines (“the ’497 patent Accused Instrumentalities”).


                                     42
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 42 of 89 PageID #: 42
       56.     In particular, claim 1 of the ’497 patent recites a method of controlling an internal

combustion engine, said engine having at least one cylinder, said method comprising the steps

of: measuring the combustion pressure in said at least one cylinder at at least two discrete times

during a combustion cycle; calculating a net combustion pressure change in said at least one

cylinder based on said measured combustion pressures; calculating the second derivative of said

net combustion pressure change; calculating the maximum acceleration point of said net

combustion pressure change from said second derivative of said net combustion pressure change;

and varying the spark timing of said engine until said maximum acceleration point is aligned

with top dead center to achieve maximum braking torque spark timing.

       57.     On information and belief, the ’497 patent Accused Instrumentalities infringe

claim 1 of the ’497 patent. The ’497 patent Accused Instrumentalities practice a method of

controlling an internal combustion engine (Figure 19), said engine having at least one cylinder

(Figure 19), said method comprising the steps of: measuring the combustion pressure in said at

least one cylinder at least two discrete times during a combustion cycle (Figure 20); calculating a

net combustion pressure change in said at least one cylinder based on said measured combustion

pressures (Figure 21) calculating the second derivative of said net combustion pressure change

(Figure 22); calculating the maximum acceleration point of said net combustion pressure change

from said second derivative of said net combustion pressure change (Figure 23); and varying the

spark timing of said engine until said maximum acceleration point is aligned with top dead

center to achieve maximum braking torque spark timing (Figure 24).




                                     43
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 43 of 89 PageID #: 43
                                  44
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 44 of 89 PageID #: 44
As shown above, the Engine Management System including the Engine Control Module (ECM;
J623) controls the Audi 1.8L and 2.0L Third Generation EA888 Engines (internal combustion
engine). The ’497 patent Accused Instrumentalities comprise the Audi 1.8L and 2.0L Third
Generation EA888 Engines.

Figure 19


The ’497 patent Accused Instrumentalities comprise a method of controlling an internal
combustion engine, said engine having at least one cylinder, wherein said method comprises
measuring the combustion pressure in said at least one cylinder at least at two discrete times
during a combustion cycle. As shown below, DTC P03AF, Cylinder 3 Pressure Too High,
utilizes the Knock Control Function to detect Knock Activity (cylinder pressure) at two discrete
times during a combustion cycle; it detects (measures) knock in both the main knock window
and the pre-knock window (two discrete times).

As shown below, the engine control system comprises the knock sensor. The PCM calculates
cylinder combustion pressure as derived from the knock sensor input.




                                     45
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 45 of 89 PageID #: 45
                                  46
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 46 of 89 PageID #: 46
eSelf-Study Program 920243

As shown below, DTC P03AF corresponds to a condition where Cylinder 3 pressure is too high
(implying that at least combustion pressure in Cylinder 3 is measured). The PCM calculates
combustion pressure derived from the knock sensor input.




                                     47
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 47 of 89 PageID #: 47
                                  48
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 48 of 89 PageID #: 48
                                  49
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 49 of 89 PageID #: 49
ALLDATA

The ECM/PCM detects cylinder pressure as demonstrated by the Diagnostic Trouble Code
(DTC) shown above. Based upon information and belief, the cylinder pressure is measured at
least at two discrete times during a combustion cycle.

Figure 20

As shown below, DTC P03AF corresponds to a condition where Cylinder 3 pressure is too high
(implying that at least combustion pressure in Cylinder 3 is measured). The PCM calculates
combustion pressure derived from the knock sensor input. Additionally, the PCM calculates the
cylinder pressure (combustion pressure) at two discrete times in both the main knock window



                                     50
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 50 of 89 PageID #: 50
and the pre-knock window, the net pressure (difference between second and first discrete
combustion pressure measurements) is calculated.




                                     51
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 51 of 89 PageID #: 51
                                  52
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 52 of 89 PageID #: 52
ALLDATA

The ECM/PCM detects cylinder pressure as demonstrated by the Diagnostic Trouble Code
(DTC) shown above. Based upon information and belief, the ECM/PCM calculates a net
combustion pressure change based on measured combustion pressures in service of achieving
maximum brake torque (MBT).

Figure 21

The ’497 patent Accused Instrumentalities practice a method of controlling an internal
combustion engine, said engine having at least one cylinder, wherein said method comprises
calculating the second derivative of said net combustion pressure change.



                                     53
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 53 of 89 PageID #: 53
                                  54
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 54 of 89 PageID #: 54
                                  55
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 55 of 89 PageID #: 55
ALLDATA

The ECM/PCM has the ability to detect cylinder pressure at two discrete times as demonstrated
by the Diagnostic Trouble Code (DTC) shown above. Based upon information and belief, the
ECM/PCM calculates a second derivative of said net combustion pressure change.

Figure 22

The ’497 patent Accused Instrumentalities comprise a method of controlling an internal
combustion engine, said engine having at least one cylinder, wherein said method comprises
calculating the maximum acceleration point of said net combustion pressure change from said
second derivative of said net combustion pressure change.



                                     56
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 56 of 89 PageID #: 56
                                  57
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 57 of 89 PageID #: 57
                                  58
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 58 of 89 PageID #: 58
ALLDATA

The ECM/PCM has the ability to detect cylinder pressure at two discrete times as demonstrated
by the Diagnostic Trouble Code (DTC) shown above. Based upon information and belief, the
ECM/PCM calculates a maximum acceleration point of a net combustion pressure change from
said second derivative of said net combustion pressure change.

Figure 23

The ’497 patent Accused Instrumentalities comprise a method of controlling an internal
combustion engine, said engine having at least one cylinder, wherein said method comprises
varying the spark timing of said engine until said maximum acceleration point is aligned with top
dead center to achieve maximum braking torque spark timing.


                                     59
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 59 of 89 PageID #: 59
The ECM has the ability to retard ignition timing (vary spark timing) based on knock detection
as this has been the state of the art for quite some time. Based upon information and belief, the
ECM varies the spark timing of the engine until the maximum acceleration point is aligned with
top dead center to achieve maximum braking torque spark timing.

Figure 24
Based upon the totality of the foregoing evidence, and based further upon information and belief,
the ’497 patent Accused Instrumentalities practice “a method of controlling an internal
combustion engine, said engine having at least one cylinder, said method comprising the steps
of: measuring the combustion pressure in said at least one cylinder at at least two discrete times
during a combustion cycle; calculating a net combustion pressure change in said at least one


                                     60
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 60 of 89 PageID #: 60
cylinder based on said measured combustion pressures; calculating the second derivative of said
net combustion pressure change; calculating the maximum acceleration point of said net
combustion pressure change from said second derivative of said net combustion pressure change;
and varying the spark timing of said engine until said maximum acceleration point is aligned
with top dead center to achieve maximum braking torque spark timing.”


       58.     Upon information and belief, the ʼ497 patent Accused Instrumentalities are used,

marketed, provided to, and/or used by or for the Defendants’ partners, clients and/or customers

across the country and in this District.

       59.     The ʼ497 patent is necessary for the ’497 patent Accused Instrumentalities to

perform their assigned function.

       60.     Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 1 of the ʼ497 patent under 35 U.S.C. § 271(b) by, among other

things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendants’ partners, clients and/or customers whose use

of the ’497 patent Accused Instrumentalities constitutes direct infringement of at least one claim

of the ʼ497 patent.

       61.     In particular, the Defendants’ actions that aid and abet others such as its partners,

clients and/or customers to infringe include advertising and distributing the ’497 patent Accused

Instrumentalities and providing instruction materials, training and services regarding the ’497

patent Accused Instrumentalities.

       62.     Any party, including Defendants’ partners, clients and/or customers using the

’497 patent Accused Instrumentalities necessarily infringes the ʼ497 patent because the invention

of the ʼ497 patent is required for the ’497 patent Accused Instrumentalities to work. Defendants

advertisements induce others to infringe the ʼ497 patent. Defendants have knowingly induced

infringement since at least receipt of the Previous License Offer Letter prior to August 28, 2017.



                                     61
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 61 of 89 PageID #: 61
       63.     Upon information and belief, the Defendants are liable as a contributory infringer

of the ʼ497 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States the ’497 patent Accused Instrumentalities that infringe the patented methods, to be

especially made or adapted for use in an infringement of the ʼ497 patent. Each of the Accused

Instrumentality is a material component for use in practicing the ʼ497 patent and is specifically

made and are not a staple article of commerce suitable for substantial non-infringing use.

       64.     Plaintiff has been harmed by Defendants’ infringing activities.

              COUNT III – INFRINGEMENT OF U.S. PATENT NO. 6,557,540

       65.     The allegations set forth in the foregoing paragraphs 1 through 64 are

incorporated into this Third Claim for Relief.

       66.     On May 6, 2003 the ʼ540 patent entitled “Method of Calculating a Valve Timing

Command for an Engine,” was duly and legally issued by the United States Patent and

Trademark Office. A true and correct copy of the ’540 patent is attached as Exhibit 5.

       67.     Michigan Motor is the assignee and owner of the right, title and interests in and to

the ’540 patent, including the right to assert all causes of action arising under said patents and the

right to any remedies for infringement of them.

       68.     Defendants were made aware of the ʼ574 patent prior to August 28, 2017 when it

received the Previous License Offer Letter, and as late as February 19, 2019 when MMT filed its

complaint in the Michigan Litigation.

       69.     Upon information and belief, Defendants have directly infringed at least claims 1,

7, 11, and 14 of the ’540 patent by making, using, selling, importing and/or providing and

causing to be used the 2011-2015 Volkswagen Jetta (2.0L) direct injection engine (the “’540

patent Accused Instrumentalities”).




                                     62
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 62 of 89 PageID #: 62
       70.    In particular, claim 1 of the ’540 patent recites a method for calculating a valve

timing command for an engine of a vehicle, comprising: obtaining an engine performance

command; receiving an environmental conditions signal; determining a valve feedforward term

based on the engine performance command and the environmental conditions signal; receiving

an engine performance feedback; calculating a valve feedback term based on the engine

performance command and the engine performance feedback; and calculating a valve timing

command based on the valve feedforward term and the valve feedback term.

       71.    On information and belief, the ’540 patent Accused Instrumentalities infringe

claim 1 of the ’540 patent. The ’540 patent Accused Instrumentalities practice a method for

calculating a valve timing command for an engine of a vehicle, comprising (Figure 25):

obtaining an engine performance command (Figure 26); receiving an environmental conditions

signal (Figure 27); determining a valve feedforward term based on the engine performance

command and the environmental conditions signal (Figure 28); receiving an engine performance

feedback (Figure 29); calculating a valve feedback term based on the engine performance

command and the engine performance feedback (Figure 30); and calculating a valve timing

command based on the valve feedforward term and the valve feedback term (Figure 31).

As depicted below the Engine Control Module (ECM) calculates valve timing for an engine of a
vehicle.




                                     63
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 63 of 89 PageID #: 63
Figure 25

For example, as shown below, the Accelerator Pedal Position Sensor provides a signal to the
ECM for the performance commands from the operator.




                                     64
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 64 of 89 PageID #: 64
For example, as shown below, the Cruise Control Switch provides a signal to the ECM for the
performance commands based on the cruise control settings.




                                     65
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 65 of 89 PageID #: 65
For example, as shown below, an engine performance command (traction control signal and
acceleration signal) is obtained by the ECM.




https://www.newcenturyvw.com/blog/how-does-volkswagen-electronic-stability-control-work/




                                     66
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 66 of 89 PageID #: 66
For example, as shown below, the electronic stability program (ESP) sensor unit (G419), and
ABS control module and wheel speed sensors obtain engine performance commands.




Figure 26

For example, as depicted below, the Manifold Absolute Pressure (MAP) sensors (G71) measure
barometric pressure during key on, engine off (KOEO) which is received by the ECM (J623).
Also, the Intake Air Temperature Sensor (IATS; G42) senses the temperature of the incoming air
which is received by the ECM (J623).




                                     67
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 67 of 89 PageID #: 67
Figure 27

For example, using the Accelerator Pedal Module (GX2), which controls the Accelerator Pedal
Position Sensor (G79) and the Accelerator Position Sensor 2 (G185), engine performance
commands are sent, via the Engine Control Module (ECM; J623) and the environmental
conditions signal(s) are sent using environmental commands from the IATS and MAPS (shown
above) which send the environmental conditions signals to the ECM to determine a valve feed
forward term.




                                     68
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 68 of 89 PageID #: 68
Figure 28

For example, the Engine Control Module (ECM; J623) receives engine performance feedback
from various sensors including the engine speed sensor (G28) shown below.




                                     69
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 69 of 89 PageID #: 69
Figure 29

For example, as shown below the ECM (J623) calculates a valve feedback term which is
communicated to the camshaft adjustment valve (N205) capable of advancing or retarding the
camshaft (adjusting itself) based on a performance command (i.e. from the Accelerator Pedal
Module) and the performance feedback (i.e. engine speed sensor (G28 (shown above)).




                                     70
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 70 of 89 PageID #: 70
Figure 30

For example, as shown below the ECM (J623) calculates a valve timing command which is
communicated to the camshaft adjustment valve (N205) based on data from sensors such as the
Accelerator Pedal Position Sensor (G79) and Accelerator Pedal Position Sensor 2 (G185) and the
Accelerator Pedal Module (GX2)(feedforward term) and the engine performance based on
engine speed sensor input (G28 (shown above)) (valve feedback term).




                                     71
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 71 of 89 PageID #: 71
Figure 31
       72.     In particular, claim 7 of the ’540 patent recites the method of claim 1 wherein said

receiving an engine performance feedback includes receiving engine speed data.

       73.     On information and belief, the ’540 patent Accused Instrumentalities infringe

claim 7 of the ’540 patent. The ’540 patent Accused Instrumentalities practice the method of

claim 1 wherein said receiving an engine performance feedback includes receiving engine speed

data (Figure 32).




                                     72
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 72 of 89 PageID #: 72
As shown below, the engine speed sensor (G28) provides engine performance feedback that is
sent to the ECM (J623).




Figure 32


       74.    In particular, claim 11 of the ’540 patent recites the method of claim 1 further

comprising receiving fuel conversion data.

       75.    On information and belief, the ’540 patent Accused Instrumentalities infringe

claim 11 of the ’540 patent. The ’540 patent Accused Instrumentalities practice the method of

claim 1 further comprising receiving fuel conversion data (Figure 33).




                                     73
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 73 of 89 PageID #: 73
For example, the Heated Oxygen Sensor (G39) and the Oxygen sensor after three-way catalytic
converter (G130) send fuel conversion data to the ECM (J623).




Figure 33


       76.    In particular, claim 14 of the ’540 patent recites the method of claim 1 further

comprising receiving engine emissions data.

       77.    On information and belief, the ’540 patent Accused Instrumentalities infringe

claim 14 of the ’540 patent. The ’540 patent Accused Instrumentalities practice the method of

claim 1 further comprising receiving engine emissions data. (Figure 34).




                                     74
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 74 of 89 PageID #: 74
Figure 34
Based upon the totality of the foregoing evidence, and based further upon information and belief,
the ’540 patent Accused Instrumentalities practice “a method for calculating a valve timing
command for an engine of a vehicle, comprising: obtaining an engine performance command;
receiving an environmental conditions signal; determining a valve feedforward term based on the
engine performance command and the environmental conditions signal; receiving an engine
performance feedback; calculating a valve feedback term based on the engine performance
command and the engine performance feedback; and calculating a valve timing command based
on the valve feedforward term and the valve feedback term.”

       78.     Upon information and belief, the ʼ540 patent Accused Instrumentalities are used,

marketed, provided to, and/or used by or for the Defendants’ partners, clients and/or customers

across the country and in this District.

       79.     The ʼ540 patent is necessary for the ’540 patent Accused Instrumentalities to

perform their assigned function.




                                     75
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 75 of 89 PageID #: 75
       80.     Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 1, 7, 11, and 14 of the ʼ540 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others to infringe, including, but not limited to Defendants’ partners, clients and/or customers

whose use of the ’540 patent Accused Instrumentalities constitutes direct infringement of at least

one claim of the ʼ540 patent.

       81.     In particular, the Defendants’ actions that aid and abet others such as its partners,

clients and/or customers to infringe include advertising and distributing the ’540 patent Accused

Instrumentalities and providing instruction materials, training and services regarding the ’540

patent Accused Instrumentalities.

       82.     Any party, including Defendants’ partners, clients and/or customers using the

’540 patent Accused Instrumentalities necessarily infringes the ʼ540 patent because the invention

of the ʼ540 patent is required for the ’540 patent Accused Instrumentalities to work. Defendants

advertisements induce others to infringe the ʼ540 patent. Defendants have knowingly induced

infringement since at least receipt of the Previous License Offer Letter prior to August 28, 2017.

       83.     Upon information and belief, the Defendants are liable as a contributory infringer

of the ʼ540 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States the ’540 patent Accused Instrumentalities that infringe the patented methods, to be

especially made or adapted for use in an infringement of the ʼ540 patent. Each of the Accused

Instrumentality is a material component for use in practicing the ʼ540 patent and is specifically

made and are not a staple article of commerce suitable for substantial non-infringing use.

       84.     Plaintiff has been harmed by Defendants’ infringing activities.




                                     76
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 76 of 89 PageID #: 76
              COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 6,736,122

       85.     The allegations set forth in the foregoing paragraphs 1 through 84 are

incorporated into this Fourth Claim for Relief.

       86.      On May 18, 2004 the ’122 patent entitled “Motor Vehicle Engine

Synchronization,” was duly and legally issued by the United States Patent and Trademark Office.

A true and correct copy of the ’122 patent is attached as Exhibit 6.

       87.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’122

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       88.     Defendants were made aware of the ʼ574 patent prior to August 28, 2017 when it

received the Previous License Offer Letter, and as late as February 19, 2019 when MMT filed its

complaint in the Michigan Litigation.

       89.     Upon information and belief, Defendants have directly infringed at least claim 1

of the ’122 patent by making, using, selling, importing and/or providing and causing to be used

the 2012-2018 Tiguan, 2012-2018 Audi A3, 2012-2018 Audi A4, 2012-2018 Audi A5, 2012-

2018 Audi A6, 2016-2018 Audi TT, 2015-2018 Audi S3, 2015-2018 VW Golf, 2012-2018 VW

Golf GTI, 2015-2018 VW Golf R, 2015-2018 Golf Sportwagon, 2013-2018 Jetta GLI, 2014-

2018 VW Jetta Sedan, 2014-2018 VW Passat, 2012-2017 WV CC, 2012-2018 VW Beetle, 2018

VW Atlas, 2015- 2018 Audi Q3, 2012-2018 Audi Q5, and 2017-2018 Porsche Macan with the

EA888 (the “’122 patent Accused Instrumentalities”).

       90.     In particular, claim 1 of the ’122 patent recites an internal combustion engine,

comprising a number of cylinders, the or each cylinder containing a four-stroke reciprocating

piston, an exhaust conduit, one or more engine operating condition sensors including an exhaust



                                     77
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 77 of 89 PageID #: 77
gas sensor in the exhaust conduit for measuring the composition of the exhaust gas, a fuel

injection system, and an engine management system for controlling the operation of the engine

including the fuel injection system and the air/fuel ratio for at least one cylinder, wherein the

engine management system contains engine operation data, the engine operation data being

related to expected engine operation with engine fueling on the correct stroke and/or engine

fueling on an incorrect stroke, and the engine management system is arranged to: a) receive from

said sensor(s) respective signal(s); b) oscillate the air/fuel ratio between a relatively rich level

and a relatively lean level, the exhaust gas composition varying depending on the air/fuel ratio;

c) reverse the direction of change of the air/fuel ratio when the exhaust gas composition is sensed

as being indicative of rich engine operation or lean engine operation; d) determine the temporal

characteristics of the oscillation in the air/fuel ratio; and e) determine whether or not the engine

is being fueled on the correct stroke by comparing said temporal characteristics with said

relevant engine operation data.

       91.     On information and belief, the ’122 patent Accused Instrumentalities infringe

claim 1 of the ’122 patent. The ’122 patent Accused Instrumentalities comprise an internal

combustion engine (Figure 35), comprising a number of cylinders (Figure 35), the or each

cylinder containing a four-stroke reciprocating piston (Figure 35), an exhaust conduit (Figure

36), one or more engine operating condition sensors including an exhaust gas sensor in the

exhaust conduit for measuring the composition of the exhaust gas (Figure 37), a fuel injection

system (Figures 37-38), and an engine management system for controlling the operation of the

engine including the fuel injection system and the air/fuel ratio for at least one cylinder (Figure

39), wherein the engine management system contains engine operation data, the engine operation

data being related to expected engine operation with engine fueling on the correct stroke and/or




                                     78
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 78 of 89 PageID #: 78
engine fueling on an incorrect stroke (Figure 39), and the engine management system (Figure 39)

is arranged to: a) receive from said sensor(s) respective signal(s) (Figure 40); b) oscillate the

air/fuel ratio between a relatively rich level and a relatively lean level, the exhaust gas

composition varying depending on the air/fuel ratio (Figure 41); c) reverse the direction of

change of the air/fuel ratio when the exhaust gas composition is sensed as being indicative of

rich engine operation or lean engine operation (Figure 42); d) determine the temporal

characteristics of the oscillation in the air/fuel ratio (Figure 42); and e) determine whether or not

the engine is being fueled on the correct stroke by comparing said temporal characteristics with

said relevant engine operation data (Figure 42).



The ’122 patent Accused Instrumentalities comprise an internal combustion engine, comprising a
number of cylinders, the or each cylinder containing a four-stroke reciprocating piston.

The all-new 2018 Volkswagen Tiguan—the second-generation of the vehicle—is powered by the
latest version of the EA888 four-cylinder engine, the 2.0L TSI EA888 Gen3 B-Cycle (Budack-
cycle, earlier post), coupled with an 8-speed automatic. This is the only engine/transmission
combination available in the Tiguan in the US. 4Motion with Active Control all-wheel drive
system is optional. The core element of the new engine is a new combustion process combining
short intake events with a high compression ratio.

http://www.greencarcongress.com/2017/06/20170627-tiguan.html

Figure 35
As depicted below, the integrated exhaust manifold is part of the exhaust conduit.




                                     79
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 79 of 89 PageID #: 79
                                  80
Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 80 of 89 PageID #: 80
https://parts.vw.com/a/Volkswagen__Tiguan/48838109__5962725/EXHAUST-
COMPONENTS/9245245.html

Figure 36
As shown below, the oxygen sensor is an exhaust gas sensor in the exhaust conduit for
measuring the composition of the exhaust gas.




                                     81
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 81 of 89 PageID #: 81
Figure 37
As shown below, the Multiport Fuel Injection System (MFI) is a fuel injection system.




                                     82
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 82 of 89 PageID #: 82
Figure 38
As shown below, the Engine Control Module (ECM) is an engine management system for
controlling the operation of the engine including the fuel injection system and the air/fuel ratio
for at least one cylinder. The PCM monitors and determines the air/fuel mixture. The sensors
provide engine operation data to the engine management system. The engine operation data
related to expected engine operation (whether or not proper combustion of the engine is achieved
or not) with engine fueling on the correct stroke (i.e. combustion) and/or engine fueling (fuel
injection time) on an incorrect stoke (monitored proper combustion) by the Engine Control
Module (ECM).

Upon information and belief, information related to the terms “fueling on the correct stroke” or
“fueling on an incorrect stroke” is not publicly available, and only in the possession of
Volkswagen. However, in my opinion this element is highly likely present in the ’122 patent


                                     83
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 83 of 89 PageID #: 83
Accused Instrumentalities. This information is highly likely to be contained in the software from
the ECM.




Figure 39

The ’122 patent Accused Instrumentalities comprise an engine management system is arranged
to receive from said sensor(s) respective signal(s).

For example, as shown below, the ECM receives signals from the sensors.




                                     84
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 84 of 89 PageID #: 84
Figure 40

For example, as shown below, the engine management system oscillates the air/fuel ratio (the
PCM increases or decrease fuel injection duration) depending on the air/fuel ratio (measured by
the oxygen sensor in the exhaust stream) as measured by the exhaust gas oxygen sensors (8 & 9).




Figure 41

As exemplified below, the PCM reverses the direction of change of the air/fuel ration (from rich
to lean, or lean to rich) when the exhaust gas composition sensed (measured by the oxygen
sensor in the exhaust stream) as being indicative of rich engine operation or lean engine
operation (detects a wide range of air fuel ratios; closed-loop fuel control operation changes
direction between rich and lean). When this occurs at too slow of a rate from rich to lean, the


                                     85
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 85 of 89 PageID #: 85
PCM sets DTC P0139. The temporal characteristics (the measured amplitude versus the
amplitude of a slow sensor) of the oscillation in the air/fuel ratio (oscillates between rich and
lean). The PCM monitors the switch rate frequency of the exhaust gas oxygen sensors between
rich and lean and vice versa and is capable of determining when the frequency is not correct.




Upon information and belief, a determination whether or not the engine is being fueled on the
correct stroke is determined by the ECM and the MFI wherein temporal characteristics (shown
above) are compared with relevant engine operation data (shown above).

Based upon the totality of the foregoing evidence, and based further upon information and belief,
the ’122 patent Accused Instrumentalities include “an internal combustion engine, comprising a
number of cylinders, the or each cylinder containing a four-stroke reciprocating piston, an
exhaust conduit, one or more engine operating condition sensors including an exhaust gas sensor
in the exhaust conduit for measuring the composition of the exhaust gas, a fuel injection system,
and an engine management system for controlling the operation of the engine including the fuel
injection system and the air/fuel ratio for at least one cylinder, wherein the engine management
system contains engine operation data, the engine operation data being related to expected engine
operation with engine fueling on the correct stroke and/or engine fueling on an incorrect stroke,
and the engine management system is arranged to: a) receive from said sensor(s) respective
signal(s); b) oscillate the air/fuel ratio between a relatively rich level and a relatively lean level,
the exhaust gas composition varying depending on the air/fuel ratio; c) reverse the direction of


                                     86
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 86 of 89 PageID #: 86
change of the air/fuel ratio when the exhaust gas composition is sensed as being indicative of
rich engine operation or lean engine operation; d) determine the temporal characteristics of the
oscillation in the air/fuel ratio; and e) determine whether or not the engine is being fueled on the
correct stroke by comparing said temporal characteristics with said relevant engine operation
data.”

Figure 42
       92.     Upon information and belief, the ʼ122 patent Accused Instrumentalities are used,

marketed, provided to, and/or used by or for the Defendants’ partners, clients and/or customers

across the country and in this District.

       93.     The ʼ122 patent is necessary for the ’122 patent Accused Instrumentalities to

perform their assigned function.

       94.     Upon information and belief, Defendants have induced and continue to induce

others to infringe at least claims 1 of the ʼ122 patent under 35 U.S.C. § 271(b) by, among other

things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendants’ partners, clients and/or customers whose use

of the ’122 patent Accused Instrumentalities constitutes direct infringement of at least one claim

of the ʼ122 patent.

       95.     In particular, the Defendants’ actions that aid and abet others such as its partners,

clients and/or customers to infringe include advertising and distributing the ’122 patent Accused

Instrumentalities and providing instruction materials, training and services regarding the ’122

patent Accused Instrumentalities.

       96.     Any party, including Defendants’ partners, clients and/or customers using the

’122 patent Accused Instrumentalities necessarily infringes the ʼ122 patent because the invention

of the ʼ122 patent is required for the ’122 patent Accused Instrumentalities to work. Defendants




                                     87
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 87 of 89 PageID #: 87
advertisements induce others to infringe the ʼ122 patent. Defendants have knowingly induced

infringement since at least receipt of the Previous License Offer Letter prior to August 28, 2017.

         97.    Upon information and belief, the Defendants are liable as a contributory infringer

of the ʼ122 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States the ’122 patent Accused Instrumentalities that infringe the patented methods, to be

especially made or adapted for use in an infringement of the ʼ122 patent. Each of the Accused

Instrumentality is a material component for use in practicing the ʼ122 patent and is specifically

made and are not a staple article of commerce suitable for substantial non-infringing use.

         98.    Plaintiff has been harmed by Defendants’ infringing activities.

                                         JURY DEMAND

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment for itself and against Defendants as follows:

         A.     An adjudication that Defendants have infringed the ʼ497, ’574, ’540, and ʼ122

patents;

         B.     An award of damages to be paid by Defendants adequate to compensate Plaintiff

for Defendants’ past infringement of the ʼ497, ’574, ’540, and ʼ122 patents and any continuing or

future infringement through the date such judgment is entered, including interest, costs, expenses

and an accounting of all infringing acts including, but not limited to, those acts not presented at

trial;

         C.     A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and




                                      88
    Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 88 of 89 PageID #: 88
       D.      An award to Plaintiff of such further relief at law or in equity as the Court deems

just and proper.


Dated: August 27, 2020                       /s/ Ronald J. Berke
                                             Ronald J. Berke BPR#1741
                                             ronnie@berkeattys.com
                                             BERKE, BERKE & BERKE
                                             420 Frazier Avenue,
                                             Chattanooga, TN 37405
                                             Telephone: (423) 266-5171

                                             /s/ Timothy Devlin
                                             Timothy Devlin DE Bar No. 4241
                                             Neil A. Benchell IL Bar No. 6274550
                                             Robyn T. Williams NY Bar No. 5487301
                                             tdevlin@devlinlawfirm.com
                                             nbenchell@devlinlawfirm.com
                                             rwilliams@devlinlawfirm.com
                                             DEVLIN LAW FIRM LLC
                                             1526 Gilpin Avenue
                                             Wilmington, DE 19806
                                             Telephone: (302)-449-9010

                                             Attorneys for Plaintiff
                                             MICHIGAN MOTOR TECHNOLOGIES LLC




                                     89
   Case 1:20-cv-00248 Document 1 Filed 08/27/20 Page 89 of 89 PageID #: 89
